Wyatt, Justice.
The only error assigned is the judgment overruling the motion for a new trial. The motion being based on the general grounds only, and an examination of tlie record disclosing that the evidence supports the verdict, and that the verdict has received the approval of the trial judge, the judgment refusing a new trial will not be disturbed. McPhail v. State, 116 Ga. 599 (42 S. E. 1001); Bird v. State, 150 Ga. 749 (105 S. E. 298); Stafford v. State, 176 Ga. 845 (169 S. E. 110); Collins v. State, 193 Ga. 177 (17 S. E. 2d, 725).

Judgment affvrmed.


All the Justices concur.

George W. Garrett and John Bloodworth, for plaintiff in error.
T. Grady Head, attorney-general, Charles H. Garrett, solicitorgeneralj and Victor Davidson, assistant attorney-general, contra.